Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/5/21 has been entered.  Claims 1, 2, 4 and 7-21 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1, 2, 4, 7-10, 12-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2015/0073091 Harada et al.

     Harada discloses polymers containing one or more guest groups and one or more host groups.  The instant claims do not recite closed language and therefore include both host and guest groups on the same molecules.  There are multiple molecules in a real polymer sample.  The molecules have different molecular weights, different monomer contents, and different monomer sequences.  The polymer samples of Harada therefore fall within the scope of the instantly claimed first polymer and second polymer.  See Harada, the abstract and paragraphs [0005], [0007], noting the host and guest groups, [0030]-[0040], noting the host groups, and 1 of Harada, paragraph [0007], formula (2), is an alkyl group, it falls within the scope of the guest group of the instant claims, including the instant claims 1, 2, 7, 8, 9, 16, 17, and 18.  The monomers of Harada containing host groups fall within the scope of the instant claims 1, 7, 10, 16, 17, and 19.  Note that the repeating units of Harada’s Fig 1 are the instantly claimed structural units.  The amide and carbonyl groups attaching the host and guest groups of Harada’s molecules fall within the scope of the instantly claimed groups R1 and R2.  Note that a carbonyl may be considered to be a divalent aldehyde from which a hydrogen is removed.  If attached to an oxygen, they are also carboxyl groups from which a hydrogen is removed.
The acrylic type monomer of Harada, paragraph [0007], Item 10 falls within the scope of the third structural unit of the instant claim 2 and the instant claims 12 and 20.
The gels of Harada, paragraphs [0008], noting the aqueous solvent, [0009]-[0013] and [0084]-[0088] fall within the scope of the instant claim 13.  The macromolecular materials of Harada can be used in the uses of the instant claim 14.  See Harada, paragraph [0150].
Harada, paragraph [0015] describes their host and guest groups as α-cyclodextrin and n-butyl respectively.  This host group falls within the scope of the instant claims, including the instant claims 1, 2, 8, 10, 17, and 19.  This guest group falls within the scope of the instant claims, including the instant claims 1, 2, 8, 9, 17, and 18.
Harada discloses using fluorine containing monomers in their polymers at paragraphs [0044], noting fluorine on the alkyl group, [0046], noting fluorine on the aryl alkyl group, and [0057], noting that the substituted groups include the fluorinated groups of paragraph [0044], 

Harada does not exemplify fluorinated polymers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the fluorinated monomers of Harada because they are disclosed by Harada, as discussed above, and would have been expected to give polymers having the properties of those of Harada, including those properties explicitly discussed throughout Harada and those properties inherent to the polymers of Harada.

The monomer amounts of Harada, paragraph [0007], Item 10 necessitate 4 or more fluorine groups where fluorinated monomer of Harada is used.  This falls within the scope of the instant claims 4 and 21.  

There is no showing of unexpected results stemming from the instantly claimed invention and those of Harada stemming from the use of fluorinated polymers which is commensurate in scope with the instant claims and which compares to the closest prior art.  The examples of the instant specification have been considered but are not proper comparisons.  The claims are not limited to these polymers.  The claims are not limited to the exemplified molecular weights, fluorine contents, monomer amounts, and monomer sequences, all of which materially affect the properties.  The proper comparison would be of the macromolecular material of the instant 

3.      Claims 11 and 15 are allowable over the prior art considered.  
The prior art considered does not disclose the inventions of the instant claims 11 and 15.  The prior art considered does not provide proper motivation to modify the prior art inventions into those of the instant claims 11 and 15.


Response to Applicant’s Arguments

4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

In their response of 10/26/20:

The applicant’s arguments regarding the particulars of the instant claims 1 and 2 are not persuasive because the polymers of Harada meet the newly recited limitations therein as discussed in the above rejection.   
The applicant’s argument “A feature of the macromolecular materials defined in Claims 1 and 2 is that the macromolecular materials comprise structural units of a specific structure, and contain a fluorine group.” is not persuasive because Harada teaches these limitations as noted in the above rejection.

In particular, due to the presence of a fluorine group, the macromolecular materials defined in Claims 1 and 2 exhibit significantly improved breaking strain, as compared with macromolecular materials into which a fluorine group is not introduced. This can be clearly understood from a comparison between the Examples and Comparative Examples disclosed in the specification. Please see Tables 1 and 2, as well as paragraphs [0217] and [0242].” is not persuasive because the instant claims do not distinctly require these properties and do not require any particular degree of these properties.  The instant claims do not recite sufficient limitations, including molecular weights, particular host and guest groups, and number of host and guest groups, to inherently give the argued properties to any particular degree.  There is no probative evidence showing that the prior art compositions do not have some degree of the argued properties.  It is noted that the arguments do not require any particular degree of the argued properties.
The applicant argues “As acknowledged by the Examiner, Harada et al. do not exemplify fluorinated polymers. Further, the disclosure of Harada et al. fails to disclose or suggest the 


In their response of 4/5/21:

The applicant argues that the instant claims 6-9 were not subjects of prior art rejections.  The applicant argues that they add the limitations of these claims to the current pending claims and therefore the instant claims should be allowed.  In the rejection of 1/6/21, claims 6-9 were rejected as depending on a cancelled claim.  Note “C.     The instant claims 6-9 depend directly 
For the purposes of examination, claims 6-9 are so unclear that they cannot be further examined because it is not clear what they require due to their dependence upon a cancelled claim.” of paragraph 4.C. of the office action mailed 1/6/21.
Claims 6-9 were rejected over Harada in the office action mailed 7/24/20 as noted by the applicant in their response of 10/26/20, paragraph III.

The instant claims are rejected over Harada for the reasons stated in the above rejection, in view of the applicant’s amendments involving cancelled claim 6 and claims 7-9.  The applicant does not address these reasons in their arguments.  The above rejection is therefore maintained as stated above.   

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and the full teachings of the above cited prior art.  This rejection is therefore maintained.


5.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     

/PATRICK D NILAND/Primary Examiner, Art Unit 1762